The employer and its insurance carrier appeal from an award of the Workmen’s Compensation Board for death benefits. Appellants contend that *718there is no substantial evidence of an industrial accident or causal relation of the death to the employment. Decedent was the superintendent of an apartment house in Brooklyn. Upon the complaint of a new tenant that a sink drain was clogged, he went to one of the apartments at about 1:30 p.m., and began efforts to relieve the trouble. There is evidence from other tenants that his efforts continued throughout most of the afternoon except for a brief interval when he returned to his own apartment for a short rest and told his wife that it was the worst obstruction that he had seen in 10 years. At about 5:00 P.M., he was found dead on the floor near the sink with three empty cans of pipe cleaner, a “snake” (a metal tool attached to a long wire), and a screw driver, on the floor near his body. It is undisputed that decedent suffered from a pre-existing arteriosclerosis and that his death was caused by a coronary occlusion. All of the medical evidence is in accord that his death might have been caused by overexertion, but the majority of the medical experts felt that death resulted from the pre-existing condition and would have occurred irrespective of effort. However, the board sought the opinion of an impartial specialist, who said in unequivocal terms, “ but in a heart such as the medical examiner found, the amount of effort described could very easily, and in fact, did, in my opinion, cause him to die.” In this state of the record it was within the fact finding authority of the board to determine that decedent suffered an industrial accident, and that his death resulted from the efforts of his work. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Zeller and Gibson, JJ.